F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       September 23, 2005
                              FOR THE TENTH CIRCUIT
                                                                          Clerk of Court

    ALFONSO ANTUNEZ-OBREGON,

                Petitioner,

    v.                                                   No. 04-9529
                                                      (No. A42 328 407)
    ALBERTO R. GONZALES,        *
                                    Attorney         (Petition for Review)
    General,

                Respondent.


                              ORDER AND JUDGMENT         **




Before HENRY, ANDERSON , and TYMKOVICH , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      On February 4, 2005, Alberto R. Gonzales became the United States
Attorney general. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Gonzales is substituted for John Ashcroft as the
Respondent in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Alfonso Antunez-Obregon petitions for review of an order of the Bureau of

Immigration and Customs Enforcement (“ICE”), Department of Homeland

Security. The order reinstated his prior order of deportation and ordered his

removal under Section 241(a)(5) of the Immigration and Nationality Act (“INA”),

8 U.S.C. § 1231(a)(5) (2000), which was enacted as part of the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”). In an

associated criminal proceeding, Mr. Antunez-Obregon pleaded guilty to one count

of illegal reentry by an alien deported subsequent to conviction for an aggravated

felony, in violation of 8 U.S.C. § 1326(a) and (b)(2).    See United States v.

Antunez-Obregon , 2005 WL 2010189, *1 (10th Cir. Aug. 23, 2005). In the

petition for review of his immigration proceedings at bar, Mr. Antunez-Obregon

challenges the reinstatement of the order of deportation. Our jurisdiction to

review the reinstatement order arises under 8 U.S.C. § 1252(a).     Duran-

Hernandez v. Ashcroft,    348 F.3d 1158, 1162 n.3 (10th Cir. 2003). Because we

conclude that (1) we have no jurisdiction to review Mr. Antunez-Obregon’s

underlying order of deportation; (2) he was not prejudiced by any procedural

irregularities or omissions in the reinstatement process; and (3) he was not

prejudiced by not having a hearing before an administrative law judge (ALJ), we

deny the petition.




                                            -2-
      Mr. Antunez-Obregon, a Mexican citizen, entered the United States in

1990. He subsequently pleaded guilty to illegal investment as the result of his

involvement in a marijuana-trafficking scheme. Based on this conviction, the

Immigration and Naturalization Service     1
                                               (“INS”) initiated deportation proceedings

against him. After a hearing for which Mr. Antunez-Obregon did not appear, an

order of deportation was issued in 1991.       2
                                                   Mr. Antunez-Obregon appealed,

arguing only that his criminal conviction did not provide a basis for deportation.

The Bureau of Immigration Appeals (“BIA”) dismissed the appeal on June 15,

1992, and Mr. Antunez-Obregon did not seek review of that dismissal in the

federal courts.

      The warrant of deportation arising from the 1991 proceedings was executed

on July 20, 1992. In 1998, Mr. Antunez-Obregon was arrested in California. He


1
       “On March 1, 2003 the INS ceased to exist, and its responsibilities were
divided among three distinct agencies formed within the new Department of
Homeland Security.” Berrum-Garcia v. Comfort, 390 F.3d 1158, 1160 n.1
(10th Cir. 2004). The reinstatement procedures that are the subject of this
petition for review were carried out by the Bureau of Immigration and Customs
Enforcement (“ICE”).

2
      A deportation decision dated June 7, 1991 and referencing file number A42
328 407 is in the record, see R. at 24-26. A letter attached to the decision
provided that appeal had to be taken on or before June 24, 1991.    Id. at 23. But
Mr. Antunez-Obregon did not file his appeal from a decision with the same file
number until August 27, 1991, see id. at 21, and the BIA’s order dismissing the
appeal with the same file number states that the appealed-from decision was dated
August 14, 1991. Id. at 20. The August 14 decision is not in the record.

                                           -3-
admitted under oath that he had illegally reentered the United States on

August 26, 1997, by crossing the border in El Paso, Texas, after having been

previously deported, and that he had not applied for permission to reenter the

country. Without objection, the INS reinstated Mr. Antunez-Obregon’s prior

order of deportation without additional administrative proceedings, as provided by

§ 1231(a)(5), and apparently sent him back to Mexico.

      In 2004, however, Mr. Antunez-Obregon was arrested in Kansas. He again

admitted that he was illegally present in the United States after deportation and

without permission. The attorney general issued a second notice of intent to

reinstate the 1991 deportation order and to again remove Mr. Antunez-Obregon

from the United States. Mr. Antunez-Obregon indicated that he did not want to

contest his reinstatement, so an authorized ICE agent issued a reinstatement

decision and a warrant for Mr. Antunez-Obregon’s arrest.

      Mr. Antunez-Obregon now petitions for review of this decision, raising

three arguments that he claims make the reinstatement of his 1991 deportation

order invalid as a violation of due process: (1) the attorney general failed to

prove removability by clear, convincing, and unequivocal evidence because the

record does not contain the specific order of removal that is being reinstated and

because the notice of intent to reinstate that order does not contain the date

Mr. Antunez-Obregon illegally reentered the country the second time; (2) the


                                          -4-
underlying deportation order is unconstitutional because, in 1991, the BIA denied

meaningful review by its summary dismissal of his appeal from that order; and (3)

the reinstatement of his deportation order violates due process because the

reinstatement was determined by an ICE agent without a hearing. Because these

are all legal questions, we review them de novo.       See Elzour v. Ashcroft , 378 F.3d

1143, 1150 (10th Cir. 2004). We address each argument below.

       A. Procedural irregularities.         An immigration officer must “determine

three facts before reinstating a prior deportation order or order of removal: 1)

whether the alien was subject to a prior order of removal; 2) whether the alien is

the same alien who was previously removed; and 3) whether the alien illegally

reentered the United States.”      Duran-Hernandez , 348 F.3d at 1162-63.

Mr. Antunez-Obregon argues that the failure to include in the record a copy of the

correct 1991 deportation order and the failure to include the date of his reentry in

the last notice of intent to reinstate his 1991 deportation order violate his right to

due process. He asserts that, without those things, there is insufficient evidence

to show that he was, in fact, subject to a prior order of deportation. But “[i]n

order to prevail on his due process challenge, Petitioner must show he was

prejudiced by the actions he claims violated his [constitutional] rights.”      Berrum-

Garcia v. Comfort , 390 F.3d 1158, 1165 (10th Cir. 2004);         see Avila-Macias v.

Ashcroft , 328 F.3d 108, 114-15 (3d Cir. 2003) (holding that reinstatement order


                                             -5-
need not specify date of reentry and failure of notice to counsel is not due process

violation unless alien can demonstrate prejudice).

       Mr. Antunez-Obregon has admitted under oath that he is subject to a prior

deportation order and that he illegally reentered the United States in August 1997.

Therefore, contrary to his assertions, it is not impossible to determine whether the

reinstatement statute should be applied to him. Because of these admissions,

Mr. Antunez-Obregon has not, and cannot, show prejudice by the failure to

include the correct deportation order in the record or the date of his second illegal

reentry in the notice of intent. We therefore reject his due process claim and his

claim that the reinstatement procedures may not apply to him because he may

have reentered the United States before IIRIRA’s effective date.

       B. Constitutionality of the underlying deportation order.         We do not

address Mr. Antunez-Obregon’s argument that the 1991 deportation order is

unconstitutional. By statute, we have no jurisdiction to review the propriety of an

underlying deportation order on a petition for review of a reinstatement order.

§ 1231(a)(5) (“If the Attorney General finds that an alien has reentered the United

States illegally after having been removed . . . , under an order of removal, the

prior order of removal is reinstated from its original date and is not subject to

being reopened or reviewed . . .”);   Garcia-Marrufo v. Ashcroft , 376 F.3d 1061,

1063-64 (10th Cir. 2004).


                                          -6-
       We reject Mr. Antunez-Obregon’s premise that      INS v. St. Cyr , 533 U.S. 289

(2001), which involved a change in the law after the petitioner’s guilty plea,

requires that collateral review of the prior order of removal must always be

available in a review of a reinstatement order. In   St. Cyr , direct review of the

removal order was statutorily barred, but the Supreme Court held that the

statutory language did not abrogate habeas corpus review under 28 U.S.C. §

2241 3. See 533 U.S. at 311-13. Here, on the other hand, under the review statute

in effect at the time of his deportation proceedings, Mr. Antunez-Obregon had the



3
        We note that Congress recently enacted the “Real ID Act” amending the
judicial review statute.    See Pub.L. No. 109-13, Div. B., § 106, 119 Stat. 231, 310
(2005) . It was signed into law May 11, 2005, and most provisions are effective on
that date. The Real ID Act, inter alia, shifted certain immigration disputes
formerly raised through habeas corpus in the district courts to the courts of
appeals and converted them into petitions for review. Congress added a new
provision codified at 8 U.S.C. § 1252(a)(5). Subsection (a)(5) provides:
“Exclusive Means of Review.- Notwithstanding any other provision of law
(statutory or nonstatutory), including section 2241 of title 28, United States Code,
or any other habeas corpus provision, and sections 1361 and 1651 of such title, a
petition for review filed with an appropriate court of appeals in accordance with
this section shall be the sole and exclusive means for judicial review of an order
of removal entered or issued under any provision of this chapter, except as
provided in subsection (e) of this section.” Thus, this section makes a petition for
review to an appellate court the sole means of review of an order of removal
issued under the INA and specifically excludes review under the habeas statutes.
See H.R. Rep. No. 109-72 (2005) (Conf. Rep.) (“[T]he bill would eliminate
habeas review · · · over challenges to removal orders.”),      as reprinted in 2005
U.S.C.C.A.N. 240, 301. The Act applies to “cases in which the final
administrative order of removal, deportation, or exclusion was issued before, on,
or after the date of the enactment of this division.”     See § 106(b), 119 Stat. 311.


                                            -7-
right to petition for direct review of the BIA’s 1992 dismissal of the appeal from

the deportation order, but he chose not to.     See 8 U.S.C. § 1105a (1992)

(repealed). Under these circumstances, the § 1231(a)(5) bar does not raise the

same serious constitutional questions presented in      St. Cyr or in United States v.

Mendoza-Lopez , 481 U.S. 828, 839 (1987) (holding that collateral judicial review

of a deportation order is required where deportation order is the basis for a

subsequent criminal proceeding only when the alien was deprived of the right to

judicial review in the initial proceeding).     See Garcia-Marrufo , 376 F.3d at 1064

(stating that the Supreme Court in     Mendoza-Lopez specifically noted that its due

process rationale would “‘not create an opportunity for aliens to delay

deportation, since the collateral challenge we recognize . . . is available only in

criminal proceedings instituted after reentry’”) (quoting     Mendoza-Lopez , 481 U.S.

at 839 n.17).

       C. Necessity of second hearing         . Under the current regulations, the

reinstatement decision is one made by an ICE agent after notice and an

opportunity to contest the determination.       See 8 C.F.R. § 241.8 (1999).

Mr. Antunez-Obregon argues that the reinstatement of his prior order of

deportation affects an important liberty interest, i.e., the right to remain in the




                                              -8-
United States 4, so the Due Process Clause requires that he be afforded a second

hearing by an ALJ before being deported for the third time.

        As discussed above, however, “proof of prejudice is necessary to establish

a due process violation in an immigration hearing.”      Warner v. Ashcroft,    381 F.3d

534, 539 (6th Cir. 2004);    accord Garcia-Marrufo,     376 F.3d at 1064.

Mr. Antunez-Obregon can show no prejudice by not having a hearing before an

ALJ because he admits that he meets the three criteria for reinstatement of the

prior deportation order. Therefore, we need not address his due process

argument. See Garcia-Marrufo , 376 F.3d at 1064 (noting that, if alien had been

afforded additional process, result would have been no different, so alien not

entitled to relief);   Duran-Hernandez , 348 F.3d at 1163 (same).




4
       We reject Mr. Antunez-Obregon’s premise that he has a constitutional right
to remain in the United States. An alien who is already subject to a final order of
deportation has no constitutional right to remain in the United States.        See
Aguilera v. Kirkpatrick , 241 F.3d 1286, 1292 (10th Cir. 2001);         Alvarez-Portillo v.
Ashcroft , 280 F.3d 858, 865 (8th Cir. 2002) (“No illegally reentering alien has a
reasonable expectation that his prior deportation order will not be reinstated for
purposes of effecting a second removal.”);      Berrum-Garcia , 390 F.3d at 1166
(noting that, under the immigration statutes, “aliens who illegally reenter the
country after having been . . . deported generally face a permanent ban on
applying for admission”).

                                            -9-
We affirm the enforcement decision of the ICE.



                                           Entered for the Court



                                           Robert H. Henry
                                           Circuit Judge




                                -10-